NO. 07-02-0165-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                     APRIL 29, 2002

                          ______________________________


             JON-CLAUDE SMITH AND ALL OCCUPANTS, APPELLANTS

                                            V.

                    JONES CROSSING APARTMENTS, APPELLEE


                        _________________________________

      FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;

                 NO. 766,365; HONORABLE R. JACK CAGLE, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Proceeding pro se, appellant Jon-Claude Smith challenges the trial court’s order

awarding Jones Crossing Apartments immediate possession of leased premises. At the

time his notice of appeal was filed Smith also filed an affidavit of indigence. The Harris

County Clerk filed a contest to Smith’s affidavit which the trial court sustained. By letter

dated April 10, 2002, this Court directed Smith to pay the required filing fee of $125 by
April 22, 2002, noting that failure to do so might result in dismissal. Unless a party is

excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set

by statute or the Supreme Court when an item is presented for filing. See Tex. R. App. P.

5 and 12.1(b). Although the filing of a notice of appeal invokes this Court’s jurisdiction, if

a party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Tex. R. App. P. 25.1(b). Thus, because the filing fee of $125 remains unpaid,

we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee

by April 22, 2002. Tex. R. App. P. 42.3(c).



                                                   Don H. Reavis
                                                    Justice


Do not publish.




                                               2